15Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/21 has been entered.
Receipt of Applicants’ Response and dated 1/7/21 is acknowledged.
Claims 10 and 21 are canceled.
Claims 1-9, 11-20 and 22 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 6/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application No.16/874,111 and 16/874,143 has been reviewed and is accepted. The terminal disclaimer has been recorded. 
Accordingly, the Double Patenting Rejections over US Application No.16/874,111 and 16/874,143 previously made of record have been withdrawn.


In response to the amendment, the following rejection has been withdrawn:
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0207904 to McDonalds et al.

In response to the amendment, the following new rejection has been applied to the pending claims and replaces all of the previous rejections of record:

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-17, 19-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Such a review is conducted from the standpoint of one of ordinary skill in the art at the time the application was filed (see, e.g., Wang Labs., Inc. v. Toshiba Corp., 993 F.2d 858, 865, 26 USPQ2d 1767, 1774 (Fed. Cir. 1993)) and should include a determination of the field of the invention and the level of skill and knowledge in the art. 
A review of the instant specification for support of the claimed a condition of the pulmonary cardiovascular system shows that the instant specification is intended to treat pulmonary arterial hypertension (PAH) (page 1, 14-15). Applicants further mention the state that imatinib, particularly mesylate salt form, is a known tyrosinase kinase inhibitor and is useful in treating PAH as well as cancer, and also state that the drug causes unacceptable amounts of severe adverse events including subdural hematoma blunted enthusiasm for the drug. In addition to PAH, page 3 of the instant specification describes imatinib effective for treating lung transplant rejection and pulmonary veno-An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). With respect to the examples or the figures, it is noted that instant examples do not provide treatment of any particular condition and instead, only provides data for the For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. As explained above, imatinib is not only known to treat chronic myeloid leukemia and PAH but also causes cardiovascular and pulmonary toxicities which are encompassed by the claimed conditions, whereas. Applicants have not shown that instant claimed composition is capable of the treating the conditions claimed (claims 12-17, 19-20 and 22). Hence, Applicants are not in possession of the instant claimed conditions and hence this is a written description rejection.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.	Claims 1-9, 11-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable US 20060094674 to Neel et al (Neel) and any one of US 20060223817 to Adin et al, CN 103910711 to Zhiping et al and US 8252926 to Gündüz et al (Gündüz), and further in view of US 2015/0044288 to Surber.
	Neel teaches a combination of an mTOR inhibitor and a tyrosine kinase inhibitor for increased effectiveness in reducing the proliferation and enhancing the apoptosis of neoplastic cells (abstract). Neel teaches rapamycin for the mTOR inhibitor [0014] and imatinib as a tyrosinase kinase inhibitor [0015]. Neel also teaches that imatinib also acts as an MEK inhibitor [0026]. Fig. 10-11 of Neel teach the synergistic effect of the combination of rapamycin and imatinib. Neel teaches that the combination of mTOR inhibitor and tyrosinase kinase inhibitor can be administered in a variety of routes, including parenteral, inhalation, topical, oral routes etc., in the form of tablets, capsules, powders, nasal drop or aerosols [0030, 0086]. Neel teaches preparing nanoparticle formulations, and that the inhalation formulations contain excipients such as lactose or aqueous solutions as nasal drops, with the amount of rapamycin and imatinib varying depending on the factors such as route administered and the amount of drug to be administered [0087], as microparticles, microcapsules, particles, nanoparticles etc [0009]. Further, Neel teaches that pharmaceutical compositions comprising mTOR 
Example 1 teaches individually testing rapamycin and imatinib, Example 2 is directed to rapamycin and/or imatinib and Example 3 is directed to a combination of rapamycin and imatinib. 
Instant claims require imatinib with type A crystal structure. Neel teaches imatinib but does not teach the claimed type A crystal structure. The teaching of imatinib in the exemplified compositions (in Neel) is construed to be a free base because Neel specifically teaches that the composition can optionally administered in the form of salts [0088].  
	Neel does not teach any crystalline structure of imatinib. 
	The teachings of US 20060223817 to Adin et al, CN 103910711 to Zhiping et al and US 8252926 to Gündüz et al (Gündüz) have been relied upon for the crystal structure of imatinib.
	Adin teaches a process of preparing imatinib free base and its crystalline forms. Adin teaches crystalline forms of both a free base and a mesylate salt of imatinib (abstract). Adin also teaches imatinib as an inhibitor of tyrosinase kinase [0002]. The process involve preparing crystals of high purity imatinib base, with the X-ray powder diffraction (XRPD) shown in fig.1 and table 1 [0006 and 0011]. [0019] teaches imatinib base has a purity of at least 98.8% or more preferably 99.5%. While Adin does not teach the water or moisture content such as that claimed i.e., less than 5% water, Adin teaches drying the crystals [0006] and process carried out at least 84 °C and not below because imatinib degrades at lower temperatures than 84 °C.   

	Gündüz teaches an environmentally friendly process of preparing imatinib base in high yield (abstract). Gündüz teaches that the process yields a crystalline purity of 99% (col. 9, l 25-39).
	Thus, one of an ordinary skill in the art would have recognized several methods of preparing imatinib free base of different crystallinity as shown by the different XRPDs Adin, Zhiping and Gündüz. Each of the said references teach preparing imatinib free base (not salt form) of very high purity and teaches that the process involved drying step of at least 84 °C and not below because imatinib degrades at lower temperatures than 84 °C (Adin). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ a suitable process of preparing a desired crystalline form of imatinib base, in the teachings of Neel, with an expectation to prepare an imatinib free base crystals having high purity and low moisture content. While none of the references teach type A crystal structure claimed, 
For the claimed inhalable compositions, while Neel desires preparing imatinib compositions in various forms including aerosols or powder formulations, Neel does not exemplify an inhalable compositions. Neel also lacks the teachings of instant claimed method of treating a condition of the pulmonary cardiovascular system. The teachings of Surber have been relied upon for the same. 
Surber teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). 

Paragraph [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. 
[0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns. [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. 
[0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles. 
Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. The process of spray drying is disclosed in [0503 and 0505]. 
Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous solutions of citrate buffer for the active agent. Surber teaches excipients such as lactose, trehalose, mannitol [0555] for preparing pharmaceutical inhalable formulations. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ the highly pure crystalline forms of imatinib of Neel (as modified by US 20060223817 to Adin et al, CN 103910711 to Zhiping et al and US 8252926 to Gündüz et al (Gündüz)) and prepare inhalable formulation, because while Neel desires inhalable formulations, analogous teachings of Surber teaches various methods of preparing imatinib microparticles for inhalation as  US 20060223817 to Adin et al, CN 103910711 to Zhiping et al and US 8252926 to Gündüz et al (Gündüz)) because Surber teaches aerosolized delivery of dry powder with a particle size range of 1-5 microns provided effective treatment for pulmonary conditions such as PAH (0397-0399). Instant claims recite 0.5-5 microns, whereas Surber teaches 1-5 microns. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hence, one skilled in the art would have been able to optimize the particle size of imatinib with an expectation to provide effective delivery by inhalation and thus expect high bioavailability and safety/tolerability of the composition, as suggested by Surber. 

Applicants have not addressed the following Double Patenting Rejection. Applicants state that a Terminal Disclaimer has been filed. However, a review of the terminal disclaimers filed 6/25/21 do not include a terminal disclaimer over copending 
Double Patenting
Claim 1-3, 6-9, 11-12, 14, 17-20 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/874122. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a method of preparing an inhalable formulation comprising micronizing imatinib particles, suspending the micronized imatinib particles in a solution; spray drying the suspended micronized imatinib particles. Copending claims 8 and 9 recite less than 3% and 1% respectively, are amorphous particles, which meet instant claimed less than 5% amorphous particles. Both sets of claims recite same mass median aerodynamic diameter in the range of 0.5-5 microns. Both claim sets recite that inhalable formulation contains a therapeutically effective amount of imatinib for treating a condition of the pulmonary cardiovascular system, pulmonary arterial hypertension (PAH). Claims 8 and 9 recite the maximum percentage of amorphous particles in the composition. Both sets of claims recite the same maximum limit of water in the composition. The process of the copending claims results in an inhalable composition and hence anticipates instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 4, 5, 13, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-11 of copending Application No. 16/874122, as applied to claims 1-3, 6-9, 11-12, 14, 17-20 and 22 in view of US 2015/0044288 to Surber.
Copending claims do not recite lactose as an excipient. The teachings of Surber have been relied upon.
Surber, discussed above, teaches inhalable formulations, for local delivery, comprising imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the prevention or treatment of various fibrotic, carcinogenic, vascular and viral infectious diseases, including diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (abstract). For the claimed pulmonary disease, Surber describes pulmonary arterial hypertension (PAH). (0204 and 0397-0399). Paragraph [0047] teaches that the delivery of imatinib composition using an aerosol or nebulizer methods [0047]. [0047, 0025, 0052 and 0272] of Surber teaches that the drug particles having a mass median aerodynamic diameter of 1 to 5 microns, which overlaps with the 0.5 to 5 microns.  [0234 and 0259] teaches dry powder formulations along with liquid nebulizer or metered-dose inhaler composition. [0314] teaches spray dried formulation of imatinib powder. [0369-0372] teaches crystalline imatinib compositions and do not contain amorphous particles. Inhaled aerosol particles are described in [0378] and [0471] with a particle size 1-5 microns. The process of spray drying is disclosed in [0503 and 0505]. Further, [0006-0007 and 0482-0489] describes various embodiments including aqueous 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to look to the teachings of Surber and incorporate an excipient such as lactose in the inhalable composition of copending claims because Surber teaches various methods of preparing imatinib microparticles for inhalation as well as nebulization, and for treating various conditions including effective treatment of PAH of instant claims. 
Surber also teaches imatinib micronized to a size of 1-5 microns for effective delivery, bioavailability and safety/tolerability (example 7). A skilled artisan would have been motivated to include carriers such as lactose in preparing the inhalable formulation of copending claims because Surber teaches aerosolized delivery of dry powder with a particle size range of 1-5 microns provided effective treatment for pulmonary conditions such as PAH (0397-0399). One skilled in the art would have been able to optimize the particle size of imatinib with an expectation to provide effective delivery by inhalation and thus expect high bioavailability and safety/tolerability of the composition, as suggested by Surber. Further one of an ordinary skill in the art would have been motivated to employ crystalline imatinib and micronized to a size of 1-5 microns because Surber teaches particulate form (1 -5 micron MMAD), for administering to treat PAH in humans, for effective delivery, bioavailability and safety/tolerability (example 7) because even if Surber fail to specifically teaches, Surber generally teaches the ability of the compositions to treat PAH.




Response to Arguments
Applicant's arguments and the Declaration filed under 37 CFR 1.132 by Ralph Niven filed 6/25/21 have been fully considered but they are not persuasive.
Applicants’ arguments regarding the rejection of claim(s) 1 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0207904 to McDonalds et al., AND claim(s) 2-7 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0207904 to McDonalds et al., in view of US 2015/0044288 to Surber et al., have been considered but moot because the present rejection does not rely on the above references. In response to the amendment, the present rejection relied on a new combination of references. 
With respect to the Declaration under 37 CFR 1.132 (filed 6/25/21) by Ralph Niven, the Declaration has been considered but not found persuasive. While the Declaration state that the Fig 1 corresponds to imatinib free base crystal type A, instant claims do not explicitly state imatinib free base and instead only state crystal structure type A, which allows the claim to read on crystalline form of imatinib mesylate. In any event, a review of the instant specification provides description that type A crystal form of imatinib free base (page 9, l 3-6) and states that the crystal type A corresponds to the X-ray powder diffraction (XRPD) of Fig.1. The Declaration states the XRPD of Fig.1 is different from Fig.3 of US 2008/0207904 to McDonalds et al. In light of the comparison between imatinib crystals of instant claims and McDonalds reference (based on Fig. 1 of 

The present rejection relies on a new combination of references. The teachings of US 20060223817 to Adin et al, CN 103910711 to Zhiping et al and US 8252926 to Gündüz et al (Gündüz) have been relied upon for the teachings of crystalline imatinib free base. Each of the references teaches processes for producing crystalline forms of imatinib base. While the Declaration states the XRPD of Fig.1 is different from Fig.3 of US 2008/0207904 to McDonalds et al., neither instant disclosure nor the Declaration provide the numerical values of the specific peaks of XRPD of crystal A. Application fails to provide any details as to the process of producing the instant claimed crystal structure. In the absence of the numerical values of the specific peaks of XRPD of instant claimed type A crystal of imatinib or a description of the process of producing instant type A crystals or the method of measuring the XRPD of instant claimed crystals, one cannot properly compare the XRPD of imatinib free base crystals of the newly cited prior art with that of instant claimed crystals. However, one of an ordinary skill in the art would have recognized several methods of preparing imatinib free base of different crystallinity as shown by the different XRPDs Adin, Zhiping and Gündüz. Each of the said references teach preparing imatinib free base (not salt form) of very high purity and teaches that the process involved drying step of at least 84 °C and not below because imatinib degrades at lower temperatures than 84 °C (Adin). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant 
Applicants argue that Surber reports imatinib formulations for aerosolization and inhalation only specific references to crystalline forms relate to imatinib salts and not imatinib free base. It is argued that Surber provides no suggestion of an inhalable formulation of imatinib with less than 5% water. However, the newly references (Neel, Adin, Zhiping and Gündüz) teach highly pure imatinib free base and further the processes of preparing imatinib free base crystals (Adin, Zhiping and Gündüz) include drying at elevated temperatures to form powders. Adin further teaches that drying step of at least 84 °C and not below because imatinib degrades at lower temperatures than 84 °C. Hence, it would have been obvious for one skilled in the art to prepare imatinib free base crystals and dry at higher temperatures to ensure high purity without any moisture content so as to prevent any degradation of the compound. The teachings of Surber have been relied only for the preparation of inhalable compositions comprising imatinib. The newly added reference, Neel, suggests preparing inhalable formulations comprising imatinib free base of high purity and Adin, Zhiping and Gündüz suggests preparing various crystalline forms of imatinib free base. 
Applicants argue and refer to the above Declaration to show that instant composition effectively delivers imatinib directly to lungs to maximize the drug in the 
Applicants’ arguments regarding the Exhibit B and C have been considered but not found persuasive because the argued results are not commensurate with instant claims. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In this regard, the Declaration and Applicant refers to the composition tested in Phase I trial is referred to as AV-101. However, Applicants have not described the components or the actual formulation of the tested composition (AV-101). While Applicants refers to AV-101 as instant formulation, it is not clear which claim applicants are referring to because instant claim 1 does not require any amount or particle size of the imatinib particles. Instant claim 1 does not require any particular inhalable excipients so as to provide the desired lung concentration (also argued). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611